DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/13/2021 and 6/21/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-10, and 16-20 recite “the strip” and claims 12, 14, and 15 recite “the copper or copper alloy sheet strip” however, there are two “strips” or “copper or copper alloy sheet strips” claimed in claim 1 to which all of the claims ultimately depend; the first being “A copper or copper alloy sheet strip including a surface coating layer” and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Masago et al (US 2014/0045392 A1).

Regarding claim 1, Masago discloses a copper sheet (strip) [0018] with a Cu-Sn coating layer [0019] and may also include a Ni layer (underlayer) between the copper sheet and the Cu-Sn coating layer [0020]. Masago teaches the Cu-Sn coating layer has an Rz of less than 10µm [0031] and provides multiple examples of Cu-Sn coating layers with Rz of between 2.2 – 14.4 (Table 3).  Masago teaches an example with an Rz of 2.51 µm and an Ra of 0.30µm (Fig 13A) which has Cu-Sn coating layer roughness measurements within the claimed ranges. 

Regarding claim 5, Masago teaches all of the limitations of claim 1 and further teaches there may also be a Cu coating layer formed between the surface of the copper sheet for connecting parts and the Ni coating layer [0020].

Regarding claims 8 and 9, Masago teaches all of the limitations of claims 1 and 5 and although Masago further teaches the copper sheet strip subjected to a reflow process [0019], the limitation is a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
	 
Regarding claims 12 and 13, Masago teaches all of the limitations of claim 1 and further teaches the strip as mating-type connecting parts, such as a terminal for connectors [0002] and [0017]. 

Claims 3, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Masago et al (US 2014/0045392 A1) as evidenced by Fugono et al (JP 2017082307A).
Regarding claim 3, Masago teaches all of the limitations of claim 1 and further teaches a Ni layer (underlayer) with a thickness of 0.5 to 1.5 µm [0026], a Cu-Sn alloy layer with a thickness of 0.1 to 3 µm [0105] overlapping the instant claimed range of from 0.2 to 1 µm and with examples of thicknesses of 0.3 µm and 0.4 µm within the claimed range (Table 3). Masago also teaches the Cu-Sn alloy layer comprises either or both Cu6Sn5 and Cu3Sn [0105] which are an ɳ phase and an Ɛ phase as evidenced by Fugono (p 3 of 8 – (Phase Structure of Cu-Sn Alloy Layer).
Regarding claim 15, Masago teaches all of the limitations of claim 3 and further teaches there may also be a Cu coating layer formed between the surface of the copper sheet for connecting parts and the Ni coating layer [0020].
Regarding claim 19, Masago teaches all of the limitations of claim 3 and although Masago further teaches the copper sheet strip subjected to a reflow process [0019], the limitation is a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2, 4, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masago et al (US 2014/0045392 A1) in view of Fugono et al (JP 2017082307A).
Regarding claim 2, Masago teaches all of the limitations of claim 1 as set forth above and further teaches an Sn layer may remain on the Cu-Sn layer even after the consumption of the Sn during the reflow process with a portion of the Cu-Sn alloy exposed above the Sn layer remaining [0019](Sn covering the Cu-Sn alloy layer). 
Masago does not teach wherein a surface coverage ratio of the Sn layer is 10% or less.  
However, Fugono teaches as the consumption of Sn further progresses during the reflow process the remaining Sn flows into the concave portion of the Cu-Sn alloy layer and reduces the surface roughness (page 5 paragraph 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the flow of Sn into the concave portion of the Cu-Sn alloy layer to produce the surface roughness desired resulting in a Sn surface coverage area of 10% or less.
Regarding claim 4, Masago in view of Fugono teaches all of the limitations of claim 2 and further teaches a Ni layer (underlayer) with a thickness of 0.5 to 1.5 µm [0026], a Cu-Sn alloy layer with a thickness of 0.1 to 3 µm [0105] overlapping the instant claimed range of from 0.2 to 1 µm and with examples of thicknesses of 0.3 µm and 0.4 6Sn5 and Cu3Sn [0105] which are an ɳ phase and an Ɛ phase as evidenced by Fugono (p 3 of 8 – (Phase Structure of Cu-Sn Alloy Layer).
Regarding claim 14, Masago in view of Fugono teaches all of the limitations of claim 2 and further teaches there may also be a Cu coating layer formed between the surface of the copper sheet for connecting parts and the Ni coating layer [0020].
Regarding claims 18 and 20, Masago in view of Fugono teaches all of the limitations of claims 2 and 4 and although Masago further teaches the copper sheet strip subjected to a reflow process [0019], the limitation is a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	
Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over Masago et al (US 2014/0045392 A1) in view of Fugono (JP2017082307A) further in view of Kato et al (US 2017/0298527 A1).
Regarding claim 16, Masago in view of Fugono teaches all of the limitations of claims 2 as set forth above.
Masago in view of Fugono does not teach wherein Cu in the Cu-Sn alloy layer is partially substituted with an element in the underlayer. 
However, Masago desires a mating-type connecting part that achieves low insertion force and has excellent electrical reliability. Kato teaches substituting some of the Cu in the Cu-Sn layer with Ni (from the underlayer) which provides a structure with a balance of excellent electrical characteristics and low coefficient of friction.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute Ni from the underlayer for Cu in the Cu-Sn layer of Masago and Fugono as taught by Kato to provide a layered structure with a balance of excellent electrical characteristics and low coefficient of friction for reduced insertion force requirements.

Claim 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masago et al (US 2014/0045392 A1) in view of Kato et al (US 2017/0298527 A1).
Regarding claims 6 and 7, Masago teaches all of the limitations of claims 1 and 5 as set forth above.  
Masago does not teach wherein Cu in the Cu-Sn alloy layer is partially substituted with an element in the underlayer. 
However, Masago desires a mating-type connecting part that achieves low insertion force and has excellent electrical reliability. Kato teaches substituting some of the Cu in the Cu-Sn layer with Ni (from the underlayer) which provides a structure with a balance of excellent electrical characteristics and low coefficient of friction.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute Ni from the 
Regarding claim 10, Masago in view of Kato teaches all of the limitations of claim 6 and although Masago further teaches the copper sheet strip subjected to a reflow process [0019], the limitation is a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masago et al (US 2014/0045392 A1) as evidenced by Fugono et al (JP 2017082307A) in view of Kato et al (US 2017/0298527 A1).
Regarding claim 17, Masago teaches all of the limitations of claim 3 as set forth above.  
Masago does not teach wherein Cu in the Cu-Sn alloy layer is partially substituted with an element in the underlayer. 
However, Masago desires a mating-type connecting part that achieves low insertion force and has excellent electrical reliability. Kato teaches substituting some of the Cu in the Cu-Sn layer with Ni (from the underlayer) which provides a structure with a balance of excellent electrical characteristics and low coefficient of friction.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute Ni from the underlayer for Cu in the Cu-Sn layer of Masago as taught by Kato to provide a layered structure with a balance of excellent electrical characteristics and low coefficient of friction for reduced insertion force requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/E.D.I./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784